Case 17-26693        Doc 83     Filed 02/06/19     Entered 02/06/19 11:49:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26693
         Cedric Gibson
         Nicole Gibson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2017.

         2) The plan was confirmed on 03/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/13/2018.

         5) The case was dismissed on 12/07/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $48,299.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26693       Doc 83     Filed 02/06/19    Entered 02/06/19 11:49:38                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $13,729.00
        Less amount refunded to debtor                          $13.50

 NET RECEIPTS:                                                                                 $13,715.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,880.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $775.54
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,655.54

 Attorney fees paid and disclosed by debtor:              $2,120.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCEPTANCE NOW                Secured           810.00        810.00           810.00        162.00        0.00
 AMERICASH LOANS LLC           Unsecured      1,621.65       1,488.49         1,488.49           0.00       0.00
 ASSET ACCEPTANCE CORP         Unsecured            NA       1,714.63         1,714.63           0.00       0.00
 BECKET & LEE LLP              Unsecured         809.00        505.26           505.26           0.00       0.00
 BECKET & LEE LLP              Unsecured           0.00        304.00           304.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured             NA         689.69           689.69           0.00       0.00
 ECMC                          Unsecured            NA       6,959.31         6,959.31           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority            0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE      Unsecured         724.75        724.75           724.75           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       2,858.82       2,858.82         2,858.82           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Secured             0.00          0.00             0.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA         733.29           733.29           0.00       0.00
 NATIONSTAR MORTGAGE LLC       Secured       61,577.02       8,683.32         8,683.32      8,683.32        0.00
 NATIONSTAR MORTGAGE LLC       Secured             0.00          0.00             0.00           0.00       0.00
 NICOR GAS                     Unsecured            NA         840.47           840.47           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Secured        5,056.00       5,056.00         5,056.00      1,731.78     115.29
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,917.00         976.76           976.76           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00        538.99           538.99           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00        481.67           481.67           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         463.00        400.48           400.48           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA     13,011.03        13,011.03            0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,486.00         484.22           484.22           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00        504.10           504.10           0.00       0.00
 QUANTUM3 GROUP                Unsecured            NA         198.82           198.82           0.00       0.00
 QUANTUM3 GROUP                Unsecured            NA         389.24           389.24           0.00       0.00
 QUANTUM3 GROUP                Unsecured            NA         263.54           263.54           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26693        Doc 83      Filed 02/06/19    Entered 02/06/19 11:49:38              Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid         Paid
 QUANTUM3 GROUP                  Unsecured            NA         124.17        124.17           0.00       0.00
 ACCEPTANCE NOW                  Unsecured      3,990.00            NA            NA            0.00       0.00
 LEROYS /STERLING JEWELERS INC Unsecured           121.00           NA            NA            0.00       0.00
 MERCHANTS CREDIT/HINSDALE ORT Unsecured           322.00           NA            NA            0.00       0.00
 NATIONWIDE CRED & COLL INC      Unsecured      1,146.00            NA            NA            0.00       0.00
 PAYDAY LOANS STORE              Unsecured         715.00           NA            NA            0.00       0.00
 PAY DAY LOAN STORE/PLS          Unsecured         800.00           NA            NA            0.00       0.00
 VITAL RECOVERY SERVICES LLC     Unsecured         454.30           NA            NA            0.00       0.00
 SMART SINUS & ALLERGY           Unsecured         840.99           NA            NA            0.00       0.00
 UNITED COLLECTION BUREAU INC Unsecured            350.00           NA            NA            0.00       0.00
 SANTANDER CONSUMER USA          Unsecured           0.00           NA            NA            0.00       0.00
 ATHLETIC & THERAPEUTIC INSTITUT Unsecured         805.68           NA            NA            0.00       0.00
 ATG CREDIT LLC/NAPERVILLE RADIO Unsecured         134.00           NA            NA            0.00       0.00
 LCS FINANCIALS LLC              Unsecured          16.32           NA            NA            0.00       0.00
 ONCOAS09                        Unsecured         140.00           NA            NA            0.00       0.00
 DRIVETIME CREDIT CO             Unsecured     13,708.00            NA            NA            0.00       0.00
 DUPAGE MEDICAL GROUP            Unsecured         119.89           NA            NA            0.00       0.00
 EDWARD AMBULANCE SERVICES       Unsecured         160.65           NA            NA            0.00       0.00
 HEALTHY DRIVEN                  Unsecured          21.00           NA            NA            0.00       0.00
 SIR FINANCE CORP                Unsecured            NA       6,934.27      6,934.27           0.00       0.00
 SOMERFIELD COMMUNITY HOMEOW Secured            2,606.58       2,606.58      2,606.58        367.57        0.00
 US DEPARTMENT OF EDUCATION      Unsecured     92,430.00     14,783.64     14,783.64            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00    13,646.59     13,646.59            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00    13,930.61     13,930.61            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00    12,697.68     12,697.68            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00    39,761.82     39,761.82            0.00       0.00
 US DEPARTMENT OF HOUSING & UR Secured               0.00          0.00          0.00           0.00       0.00
 WYNDHAM VACATION RESORTS INC Unsecured              0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26693        Doc 83      Filed 02/06/19     Entered 02/06/19 11:49:38              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $8,683.32          $8,683.32              $0.00
       Debt Secured by Vehicle                            $5,056.00          $1,731.78            $115.29
       All Other Secured                                  $3,416.58            $529.57              $0.00
 TOTAL SECURED:                                          $17,155.90         $10,944.67            $115.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,858.82                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,858.82                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $133,087.52                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,655.54
         Disbursements to Creditors                            $11,059.96

 TOTAL DISBURSEMENTS :                                                                      $13,715.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
